Title: Notes on Architecture, 12 November 1806
From: Jefferson, Thomas
To: 


                        
                            
                        23 May-12 Nov. 1806
                     
                        
                        
                     
                        
                           [GRAPHIC IN MANUSCRIPT]
                           5 : 6 :: 3
                           
                           14. arch bricks to each
                        
                        
                           5 ) 18 ( 8:
                           
                           
                              14. windows
                        
                        
                           
                              30
                           
                           56
                        
                        
                           
                           
                           
                           
                              14 
                           
                        
                        
                           
                           
                           
                           196 + 14 key bricks
                        
                     
                  
                  
                     
                  
                  these actual measures rendered it necessary to make each arch a semicircle of 15 I. radius in the clear, with a brick arch of 3. I. thick
                  
                     
                        
                           order
                           100.
                           key bricks 3 ¾ I. on the inner or thin edge
                        
                        
                           
                           900.
                           arch bricks 3. I. on the inner & 3.6 on the outer
                        
                        
                           
                           
                           3. I. wide & 9. I. long.
                        
                      
                  
                  May 23. 06.
                  [GRAPHIC IN MANUSCRIPT]
                  
                     
                  
                  [GRAPHIC IN MANUSCRIPT]
                  Nov. 12. 06. ordered 24. from Foxhall
                  wanted for my iron backs & sides from mr Foxhall
                  5 pr side pieces 10½ I. wide, & of the height of the inner side piece, with pannels arranged to that 
                  ———
                  a truncated column for my bust. Ionic.
                  the plinth of the base is 21.75 diam. & is fastened to the pedestal.
                  the projection of the plinth being 11¼ minutes, we have this proportion. 82.5’ : 21.75 I. :: 60’ : 15.8 I. the diam. of the column 
                  the plinth, 10’ high fastened to the pedestal being deducted leaves 20’=5.26 I. for the upper & lower toms & cavetts, the trunk must be 
                  3. diam.=47.4
                  
                     
                     5.26
                  
                  
                     2.66 whole height.
                  
                     
                  
                  
                     
                        
                           
                           
                           
                           
                           
                           ½ I.
                        
                        
                           
                              1
                           =
                           
                              .26
                           
                           =
                           
                           .5266
                        
                        
                           
                              1¼
                           =
                           
                              .3291
                           =
                           
                           .6582
                        
                        
                           
                              2¼
                           =
                           
                              .5924
                           =
                           1
                           .1848
                        
                        
                           
                              2½
                           =
                           
                              .6582
                           =
                           1
                           .3172
                        
                        
                           
                              3¾
                           =
                           
                              .9873
                           =
                           1
                           .9748
                        
                        
                           
                              5.
                           =
                           
                              1.3166
                           =
                           2
                           .633
                        
                        
                           
                              7.
                           =
                           
                              1.2433
                           =
                           3
                           .6866
                        
                        
                           
                              7¼
                           =
                           
                              1.9748
                           =
                           3
                           .95
                        
                        
                           
                              8½
                           =
                           
                              2.2381
                           =
                           4
                           .4762
                        
                        
                           
                              9.
                           =
                           
                              2.37
                           =
                           4
                           .74
                        
                        
                           11¼ 
                           =
                           
                              2.9624
                           =
                           5
                           .9248
                        
                        
                           23½
                           =
                           
                              6.1881
                           =
                           12
                           .3762
                        
                        
                           41¼
                           =
                           10.8624
                           =
                           21
                           .7248
                        
                        
                           60
                           =
                           15.8
                           =
                           31
                           .6
                        
                     
                  
                        
                            
                        
                    